Citation Nr: 0118554	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Patrick F. McCormick, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to October 
1969; he went AWOL (absence without official leave) on two 
different occasions, from September 1968 to January 1969, and 
from March 1969 to September 1969.  He died on February [redacted], 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) from a October 1998 decision by the VA Regional 
Office (RO) in Philadelphia, Pennsylvania, that the appellant 
was not entitled to VA death benefits as the veteran's legal 
widow based on an alleged common law marriage.  A hearing was 
held at the RO in November 2000.  


REMAND

Initially, the Board notes that Congress recently amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to reflect that VA has a duty to assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes evidence sufficient to adjudicate the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board observes that the appellant is appealing an October 
1998 determination by the RO that she was not entitled to VA 
death benefits.  The RO denied the appellant's application 
based on a finding that she was not married to the veteran at 
the time of his death, and as such was not his surviving 
spouse.

The appellant and her representative contend that the 
appellant should be entitled to VA death benefits as 
surviving spouse of the veteran, as she was his common law 
spouse from 1995 until the time of his death.

The Board notes that in order to be entitled to VA death 
benefits as a "surviving spouse" of a veteran, the applicant 
must have been the veteran's spouse at the time of the 
veteran's death and have lived continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death, except where there was a separation due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  38 U.S.C.A. § 101(3) (West 1991 & West 2000).  
The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2000).

Under this regulation, marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§ 103(c) (West 1991 & Supp. 2000); 38 C.F.R. § 3.1(j) (2000). 

The Board notes that common law marriage is recognized in 
Pennsylvania.  See Manfredi Estate, 399 Pa. 285, 159 A.2d 697 
(1960); Staudenmayer v. Staudenmayer 552 Pa. 253, 714 A.2d 
1016 (1998).  Thus, any common law marriage by the appellant 
to the veteran would be valid under Pennsylvania law and, 
therefore, would be valid for purposes of 38 C.F.R. §§ 3.1(j) 
and 3.50(b).  

Pennsylvania case law reflects that a common law marriage can 
only be created by an exchange of words in the present tense, 
spoken with the specific purpose that the legal relationship 
of husband and wife is created by that.  See Commonwealth v. 
Gorby, 527 Pa. 98, 588 A.2d 902 (1991).  Regarding this 
requirement for an exchange of words in the present tense, 
this Pennsylvania Supreme Court has noted that Black's Law 
Dictionary defines "common law marriage" as one not 
solemnized in the ordinary way (i.e. non-ceremonial) but 
created by an agreement to marry, followed by cohabitation.  
A consummated agreement to marry, between persons legally 
capable of making marriage contract, "per verba de 
praesenti", followed by cohabitation.  Such marriage 
requires a positive mutual agreement, permanent and exclusive 
of all others, to enter into a marriage relationship, 
cohabitation sufficient to warrant a fulfillment of necessary 
relationship of man and wife, and an assumption of marital 
duties and obligations. 

Further, a common law marriage contract does not require any 
specific form of words, and all that is essential is proof of 
an agreement to enter into the legal relationship of marriage 
at the present time.  Estate of Gavula, 490 Pa. 535, A.2d 168 
(1980).  The burden to prove the marriage is heavy, according 
to this Court, and is on the party alleging a marriage, and 
when an attempt is made to establish a marriage without the 
usual formalities, the claim must be reviewed with "great 
scrutiny."  Id.

The Pennsylvania Supreme Court has developed a rebuttable 
presumption in favor of a common law marriage where there is 
an absence of testimony regarding the exchange of verba in 
praesenti.  When applicable, the party claiming a common law 
marriage who proves: (1) constant cohabitation; and, (2) a 
reputation of marriage "which is not partial or divided but 
is broad and general," raises a rebuttable presumption of 
marriage.  Constant cohabitation, however, "even when 
conjoined with general reputation are not marriage, they are 
merely circumstances which give rise to a rebuttable 
presumption of marriage."  Estate of Manfredi, supra.

In this matter, the appellant claims that her common law 
marriage to the veteran began in June 1995, and that they 
lived at a [redacted], Pennsylvania address from that time 
until June 1996.  Thereafter, and until the veteran's death, 
she indicates that they resided at a [redacted], Pennsylvania 
address.  Of record are several lay statements from friends 
of the appellant (and apparently the veteran), including from 
three people who claim to have been present at a "common law 
marriage ceremony" in May 1995 during which the veteran and 
appellant exchanged vows and celebrated their common law 
marriage.  These statements also reflect that the veteran and 
appellant held themselves out in the community as husband and 
wife, introduced each other as same, and lived together.   

However, there is somewhat conflicting evidence of record.  
In an November 1996 Status of Dependents Questionnaire (VA 
Form 21-0538), the veteran indicated that he was not married, 
and his death certificate indicates that he was divorced at 
the time of death.  Further, in a January 1996 Employment 
Questionnaire (VA Form 21-4140) the veteran listed the 
[redacted] address, when at the time, according to the 
appellant, they were living in [redacted].  It is noted that 
the record reflects that the veteran resided at this [redacted] 
address prior to 1995, and there is no contemporaneous 
evidence indicating that he ever resided in [redacted].  
Finally, the Board notes that the veteran's brother and 
father, and not the appellant, took care of his burial costs 
(some or all of which was reimbursed by VA).

The Board is of the opinion that further development in this 
case is necessary prior to appellate adjudication.  The RO 
should take the necessary steps, to include conducting a 
field examination if deemed appropriate, to contact the 
veteran's father and brother in order to obtain information 
regarding their opinion and observations of the relationship 
between the veteran and the appellant.  Further, the Board 
notes that the veteran had four sons, and any information 
they could provide in this regard may be beneficial.  The RO 
should also contact the appellant and her attorney, point out 
the conflicting evidence, and provide them with an 
opportunity to submit any additional evidence in support of 
the claim (noting that objective evidence of cohabitation 
would be helpful).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take steps, to include 
conducting a field examination (again, if 
deemed appropriate) to contact the 
veteran's father and brother (in addition 
to other parties, if appropriate) in 
order to obtain information regarding 
their opinion and observations of the 
relationship between the veteran and the 
appellant (to specifically include 
whether they knew the parties to hold 
themselves out to be husband and wife).  
Further, if possible, the RO should 
contact the veteran's sons ask that they 
provide any similar information 

2.  The RO should contact the appellant 
and her attorney, point out the 
conflicting evidence noted above, and 
provide them with an opportunity to 
provide any additional evidence in 
support of the claim, to include (but not 
limited to) more specific, objective 
evidence of cohabitation.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  Following completion of the 
foregoing, the RO should again consider 
the appellant's claim for recognition as 
the surviving spouse of the veteran for 
the purpose of VA death benefits on the 
basis of all evidence of record and legal 
authority, to include Pennsylvania law.  
The RO should provide clear reasons and 
bases for its determinations, addressing 
all concerns noted in this REMAND.  

6.  If this claim remains denied, the 
appellant and her attorney should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



